                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION
 UNITED STATES OF AMERICA,                           )
                                                     )
                                Plaintiff,           )
                                                     )
                      v.                             )       Case No. 6:17-03011-CR-RK
                                                     )
 FELIX FRANZ FORJAN,                                 )
                                                     )
                                Defendant.           )
                ORDER DENYING DEFENDANT’S MOTION TO SUPPRESS
        Before the Court is Defendant’s Motion to Suppress Evidence. (Doc. 27.) Following an
evidentiary hearing by United States Magistrate Judge David P. Rush, an additional hearing by
this   Court,   and   several   rounds   of    briefing,   the   motion   is   ready   for   decision.
(Docs. 28, 39, 41, 42, 44, 45, 47, 48, 53, 55, 59, 60.) After careful consideration, and for the
reasons below and in Parts I, II.C, II.D, and II.E of Judge Rush’s Report and Recommendation
(Doc. 43 at 2-5, 9-17), the motion is DENIED.
                                              Discussion
        The Court “shall make a de novo determination of those portions of the report or specified
proposed findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). The
Court also “may accept, reject, or modify, in whole or in part, the findings or recommendations
made by the magistrate judge.” Id. The Court has discretion to review issues not raised in an
objection to this Court. Thomas v. Arn, 474 U.S. 140, 154 (1985).
        Here, Defendant objected to two of Judge Rush’s conclusions: (1) that the motion to
suppress should be denied because he was driving his daughter’s flatbed truck and failed to show
he had standing to raise a Fourth Amendment challenge, and (2) that there was probable cause for
the stop because the detaining officer made a reasonable mistake in concluding that the truck’s
registration was expired. The Court will also address (3) the Government’s “inevitable discovery”
argument, which the Government raised but Judge Rush did not address. As to the remaining
issues, the Court has considered the evidence, arguments, and record de novo, and adopts Judge
Rush’s findings and conclusions.
I.         Standing
           To contest the vehicle search, Defendant must make an “affirmative showing of consensual
possession.” United States v. Muhammad, 58 F.3d 353, 355 (8th Cir. 1995). There must be “at
least some evidence of consent or permission from the lawful owner[] . . . to give rise to an
objectively reasonable expectation of privacy.” Id. A defendant who lacks standing to challenge
a search generally still has standing to challenge “the lawfulness of his own detention.”
United States v. Green, 442 F.3d 677, 680 (8th Cir. 2006) (citation omitted);
United States v. Durant, 730 F.2d 1180, 1182 (8th Cir. 1984) (passenger had standing to challenge
a stop).
           Here, Defendant’s daughter testified before this Court that she gave Defendant permission
to use her truck. (Doc. 53, Transcript of the Hearing before this Court at 37-38, 43-44; Doc. 55-1
at 1, Exhibit A.) The Government now concedes this is sufficient to give Defendant standing to
challenge the search, and it does not challenge his standing to contest the stop. (Doc. 59 at 5.)
Accordingly, Defendant has standing.
II.        Reasonable Mistake of Law
           “Under the Fourth Amendment, a traffic stop is reasonable if it is supported by either
probable cause or an articulable and reasonable suspicion that a traffic violation has occurred.”
United States v. Washington, 455 F.3d 824, 826 (8th Cir. 2006). An “objectively reasonable”
mistake of law concerning a traffic violation can provide the basis for reasonable suspicion. Id. at
827; Heien v. North Carolina, 135 S. Ct. 530, 539 (2014). A mistake is objectively reasonable
“[w]here there is a basis in state law for an officer’s action and some ambiguity or state custom
that caused the officer to make the mistake.” Washington, 455 F.3d at 828.
           Here, Judge Rush concluded that the detaining officer, Deputy Jeffrey Hook of the
Christian County, Missouri Sheriff’s Department, made a reasonable mistake of law in
determining that the truck’s registration was expired. Defendant contends the mistake was
unreasonable. The Government contends there was no mistake, but even if there was, it was
reasonable. The Court reaches the same result as Judge Rush, but for different reasons, given that
the parties did not analyze the truck as a commercial vehicle until the case reached this Court.
           Deputy Hook was mistaken that the truck’s registration was expired. Section 301.030.3
states as follows:



                                                   2
               All commercial motor vehicles and trailers, except those licensed
       under section 301.035 and those operated under agreements as provided for
       in sections 301.271 to 301.279,1 shall be registered either on a calendar year basis
       or on a prorated basis as provided in this section. The fees for commercial motor
       vehicles, . . . other than those to be operated under agreements as provided for
       in sections 301.271 to 301.279 shall be payable not later than the last day of
       February of each year, except when such vehicle is licensed between April first and
       July first the fee shall be three-fourths the annual fee, when licensed between July
       first and October first the fee shall be one-half the annual fee and when licensed on
       or after October first the fee shall be one-fourth the annual fee. . . .
       Here, Defendant’s daughter testified that she obtained a commercial vehicle registration
for the truck on September 26, 2016. (Doc. 53, Tr. at 41.) The license office gave her a receipt
indicating that the registration would expire “12/2016” and told her it would be valid until
January 1, 2017. (Id. at 41-46; Doc. 55-1 at 2, Exhibit C.) Contrary to the Government’s assertion,
the fact that she obtained the registration in September does not mean the registration could have
expired at the end of November or the beginning of December. Section 301.030.3 does not
contemplate a freestanding three-month registration, only full or prorated registrations that expire
at the end of the calendar year. Accordingly, the truck’s registration was valid at the time of the
stop on December 20, 2016.
       However, Deputy Hook’s mistake was reasonably based on state custom, ambiguity in the
the phrase “expiration month,” and what appears to have been a mistake by the local license office
in issuing a December 2016 plate and tab instead of January 2017. The 2016 tab indicated to
Deputy Hook that the registration was expired. According to his training, experience, and
consultation with a local license office prior to the hearing before this Court, a vehicle’s
registration is considered expired on the first day of the “expiration month” that appears on the
license plate and registration tab. (Doc. 53, Tr. at 7-11, 34-36; Doc. 47-1.) For example, if a
person registers a non-commercial vehicle for the first time in the second half of October 2018,
the license office would issue “November” license plates and 2019 registration tabs. (Doc. 53, Tr.
at 10-11.) The “expiration month” would be November 2019—the month after the twelve-month




       1
          The parties did not address these statutory exceptions, but it is apparent they do not apply.
Section 301.035 applies to commercial vehicles licensed for 12,000 pounds or less, and §§ 301.271 to
301.279 apply to non-Missouri owners operating commercial vehicles in Missouri under reciprocity
agreements with other states. Here, the truck was licensed in Missouri for 26,000 pounds and was not
operating in Missouri under a reciprocity agreement. (Doc. 55-1 at 2, Exhibit C.)

                                                  3
registration period. (Id.) Although the license office would allow a month grace period to pay the
renewal fee, the registration would be expired during the whole month of November 2019. (Id.)
       The Court finds Deputy Hook’s testimony on these issues to be credible and consistent
with the relevant statutes and regulations. A violation of any provision of §§ 301.010 to 301.440
is an infraction. Mo. Rev. Stat. § 301.440. Although there is a statute that requires the license
plate to display “the month and year in which the registration shall expire” and the use of “tabs”
instead of new license plates for renewals, id. § 301.130.1, .6, Missouri law is silent on at least two
crucial issues: which month/year combination is the expiration month that should appear on a
license plate—the last month of the registration period or the month after it—and whether license
plates and tabs should be interpreted the same or differently across different vehicle types (e.g.,
passenger, commercial, disabled, motorcycle, etc. (Doc. 53, Tr. at 34-36)). The month-long “grace
period” referenced by Deputy Hook could also be rooted in a Director of Revenue regulation
providing that, if a renewal is submitted “on the first day of the month following the month of
expiration of the license plate, a delinquent registration renewal penalty shall be assessed.”
12 Mo. Code State Regs. § 10-23.340(1)(A). “Month of expiration” is not defined by statute or
regulation, and it could have two meanings: the month after the registration period, as the
Government contends, or the last month of the registration period, as Defendant contends.
Therefore, it is ambiguous. See Aquila Foreign Qualifications Corp. v. Dir. of Revenue, 362
S.W.3d 1, 3 (Mo. banc 2012) (“A statute is ambiguous when its plain language does not answer
the current dispute as to its meaning.”) (quotation marks and citation omitted).
       Defendant argues that the “expiration month” that appears on the license plate and tab must
be the last month of the registration period, not the month that follows it, because § 301.030.1
states that the registration periods for non-commercial vehicles “shall end on the last date of the
twelfth month from the date of beginning.” Missouri courts have not addressed this question, and
it is far from clear that this is the intended effect of § 301.030.1, given that it does address what
should be displayed on the license plate or use the phrase “expiration month” or “month and year
in which the registration shall expire.” Section 301.130.1; 12 Mo. Code State Regs. § 10-
23.340(1)(A). Deputy Hook was not required to draw such a nuanced conclusion, which would
have run counter to his training. See United States v. Martin, 411 F.3d 998, 1001 (8th Cir. 2005)
(“We should not expect state highway patrolmen to interpret the traffic laws with the subtlety and
expertise of a criminal defense attorney.”) (quotation marks and citation omitted).

                                                  4
       Defendant also contends that Deputy Hook should have known the registration was not
expired because a flat-bed truck with only one license plate would always be considered a
commercial vehicle subject to the calendar-year registration of § 301.030.3. However, police are
not expected to distinguish among various different vehicle types when assessing whether a
registration is expired; they are trained to treat all registrations as expired during the month and
year listed on the face of the plate and tab issued by the license office. (Doc. 53, Tr. at 34-36.)
Here, the license office issued a 2016 registration tab instead of a January 2017 plate and tab, and
Deputy Hook reasonably interpreted that to mean the registration was expired in December 2016.
       Finally,   the   relevant   cases    cited       by   Defendant   are   distinguishable.   In
United States v. McLemore, the Eighth Circuit held that an officer made an unreasonable mistake
by stopping someone on the ground that she could not read the markings on the vehicle’s temporary
registration card from her police cruiser. 887 F.3d 861, 865-67 (8th Cir. 2018). At the suppression
hearing, the officer could not identify any law that was potentially violated; there was no evidence
that the registration card violated the applicable statute; and the state court of appeals had
previously held that a stop was not justified just because the officer could not make out the
markings on a temporary registration card. Id. In United States v. Washington, the Eighth Circuit
held that police made an unreasonable mistake of law because the statute at issue clearly did not
prohibit driving with a cracked windshield. 455 F.3d at 827-28. And in United States v. Black, a
different court in this district held that an officer made an unreasonable mistake of law because the
relevant ordinance clearly did not prohibit hanging air fresheners from the rearview mirror. 104
F. Supp. 3d 997, 998-99, 1004-08 (W.D. Mo. 2015).
       Here, unlike in McLemore, Washington, and Black, Deputy Hook’s interpretation of the
law was not unreasonable. This is not a case involving some vague notion of illegality, “unmoored
from actual legal authority.” Washington, 455 F.3d at 828. Deputy Hook was correct that Missouri
law required vehicles to be validly registered; there was no prior Missouri decision on point; and
the Government introduced evidence of a state custom that led Deputy Hook to believe the
registration was expired based on the 2016 registration tab.
       This case is more like United States v. Martin, in which the Eighth Circuit held that a
mistake of law was reasonable because the relevant ordinance was unclear about whether it
required all brake lights to be in working order or just one. 411 F.3d at 1001-02. The officer
testified that “it was ‘common knowledge’ that the law require[d] two functioning brake lights.”

                                                    5
Id. at 1001. The Eighth Circuit stated: “While an expert defense attorney, and even a federal judge,
ultimately might conclude that the plain language of the Code technically requires only that a
vehicle have one ‘stop light’ in working order, we think it is fair to say that the Code is
counterintuitive and confusing.” Id. This rationale applies to the present case. What “expiration
month” should be displayed on a Missouri license plate is ambiguous or at least confusing, given
the lack of a clarifying statute, regulation, or prior Missouri judicial decision. The confusion has
been further compounded in this case by state custom and either an inconsistency or error by the
local licensing office in issuing a 2016 registration tab for the truck. Although the Court’s careful
study of § 301.030.3 and various other statutes and regulations leads to the conclusion that the
registration was not expired, the registration tab told Deputy Hook otherwise. The Court cannot
say his mistake was objectively unreasonable under the circumstances. Therefore, the Court finds
there was probable cause for the stop because Deputy Hook made a reasonable mistake in
concluding the truck’s registration was expired.
III.   Inevitable Discovery
       Although the Court need not address the Government’s “inevitable discovery” argument
since the Court adopts the Report and Recommendation as to Parts II. D (prolonged encounter and
pat-down) and II. E (probable cause to search), the Court discusses the inevitable discovery issue
gratis dictum. The Government contends that discovery of the drugs was inevitable regardless of
the constitutionality of various events that occurred after the stop (i.e., the pat-down, the search of
the truck, and the length of the stop). The Court agrees. The inevitable discovery doctrine applies
if the Government shows by a preponderance of the evidence that “(1) there is a reasonable
probability the evidence would have been discovered by lawful means in the absence of police
misconduct, and (2) the government was actively pursuing a substantial, alternative line of
investigation at the time of the constitutional violation.” United States v. Thomas, 524 F.3d 855,
858 (8th Cir. 2008).
       The Government has met its burden of proof. The police were pursuing substantial,
alternative lines of investigation concerning whether the vehicle was validly registered, whether
Defendant was driving without a valid driver’s license, and whether he had valid proof of
insurance. There is also a reasonable probability the evidence would have been discovered by
lawful means. Deputy Hook testified before this Court that he often allows family members or
friends to pick up a vehicle when the driver does not have a valid license.

                                                   6
(Doc. 53, Tr. at 27-29.) However, the truck was on the side of Main Street in Nixa, Missouri,
rather than in a parking space, and Defendant told Deputy Hook that his family lived hours away
in either Pacific, Missouri or Union, Missouri. (Id. at 28; Doc. 39, Transcript of the Hearing before
Judge Rush at 37-38, 65-66.) Deputy Hook made up his mind that the car would be towed as soon
as he determined that Defendant did not have a valid driver’s license, registration, and proof of
insurance. (Doc. 53, Tr. at 12-13, 27-29; Doc. 39, Tr. at 37-38, 65-66.) This would have resulted
in an inventory search of the truck and discovery of the drugs regardless of the pat-down, the
search of the truck, or the length of the stop.
       Defendant contends that the truck would not necessarily have been impounded because he
might have been able to contact his daughter, who could have provided valid proof of insurance
over the phone, and other family members or friends who lived closer to Nixa, who could have
picked up the truck. The Court finds this possibility to be speculative and outweighed by the fact
that Deputy Hook was sure the truck would be towed and the fact that it actually was towed and
an inventory search completed. (Doc. 53, Tr. at 12-13; Doc. 39, Tr. at 37-38, 50-51, 65-66.)
Therefore, the inevitable discovery doctrine applies.
                                             Conclusion
       Accordingly, the Court DENIES Defendant’s Motion to Suppress Evidence (Doc. 27) and
ADOPTS Parts I, II.C, II.D, and II.E of the Report and Recommendation of United States
Magistrate Judge David P. Rush (Doc. 43 at 2-5, 9-17), which shall be attached to and made a part
of this Order.
       IT IS SO ORDERED.
                                                  s/ Roseann A. Ketchmark
                                                  ROSEANN A. KETCHMARK, JUDGE
DATED: March 4, 2019                              UNITED STATES DISTRICT COURT




                                                    7
